Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakagawa (U.S. App. 2018/0205919 hereinafter referred to as “Naka”).
In regard to claim 8, Naka teaches A video display method (see Abstract) comprising: receiving a video signal of a plurality of colors (see Fig. 6, input video); outputting an initial display signal acquired by performing, for each of the colors (see para. 54 color sensors detect color from RBG images projected by DMD), a predetermined luminance level setting on the video signal (see Figs. 4-6 setting based on correction coefficient and sensor); performing, for each of the colors (see Fig. 6, histograms of RBG), level adjusting on the initial display signal and outputting the signal 
In regard to claim 10, Naka teaches a recording medium recording a video display program (see Para. 52 memory stores program controlling controller) that causes a computer to execute: a step of receiving a video signal of a plurality of colors (see Fig. 6, input video); a step of outputting an initial display signal acquired by performing, for each of the colors, a predetermined luminance level setting on the video signal (see Fig. 6, histograms of RBG); a step of performing, for each of the colors, level adjusting on the initial display signal and outputting the signal as a display signal (see S104 ability to correct data and Para. 16); a step of displaying a projection video to a video projector, based on the display signal (see para. 54 color sensors detect color from RBG images projected by DMD); a step of receiving a video signal in which the projection video is captured (see para. 54 color sensors detect color from RBG images projected by DMD); a step of calculating, for each of the colors, a projection histogram representing luminance distribution of the projection video (see Figs. 4 and 6 analyzing histograms); and processing a step of performing the level adjusting, based on the projection histogram (see Para. 86 adjusting luminances from the histogram of an image displayed for color balance).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (U.S. App. 2018/0205919 hereinafter referred to as “Naka”) in view of Terre et al. (U.S. Pat. 8077995).
 In regard to claim 1, Naka teaches a video projector (see Title) comprising: an initial level setting  setter receiving a video signal of a plurality of colors (see Fig. 6, input video), and outputting an initial display signal acquired by performing (see Fig. 6, S103 captures displayed projection), for each of the colors, a predetermined luminance level setting on the video signal (see Fig. 6, histograms of RBG); a level adjuster performing, for each of the colors, level adjusting on the initial display signal and outputting the signal as a display signal (see S104 ability to correct data and Para. 16); a projection display  performing projection display, based on the display signal (see para. 54 color sensors detect color from RBG images projected by DMD); an image 
Naka is not relied upon to teach histogram representing luminance distribution of the projection video captured by the image capture.
Naka as discussed above does teach the concept of capturing the projection video. 
However, Terre teaches histogram representing luminance distribution of the image captured by the image capture (see Col. 5, Ln 15-30, analyzing captured histogram by image capture).
It would have been obvious to a person of ordinary skill in the art to modify the capture of Naka to include the histogram capture of Terre to provide better image quality (see Abstract and Col. 1 Ln 35-45).

Allowable Subject Matter
Claims 2-7, 9, and 11-14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Ouchi (US App. 20180220113) and Sakurai (U.S. App. 20050190986).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694